Opinion by
Judge Mencer,
In this unemployment compensation appeal, Helen Pozeynot (claimant) contests the Board’s findings that she voluntarily terminated her employment with Allen Pontiac, Inc., without cause of a necessitous and compelling nature, pursuant to Section 402(b)(1) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b) (1). Claimant contends that she was fired for asking to go home early on a snowy day and that the Board erred in accepting the testimony of the employer’s representatives .that she quit after she was told she would have to make up the time if she left early. We have repeatedly held, however, that the Board, as the ultimate factfinder, resolves conflicts in the testimony, decides issues of credibility, and determines the weight to be given to the evidence. See, e.g., Unemployment Compensation Board of Review v. Wright, 21 Pa. Commonwealth Ct. 637, 347 *388A.2d 328 (1975). Absent a capricious disregard of competent evidence, which we do not find, the Board’s findings are binding on this court. See Miller v. Unemployment Compensation Board of Review, 29 Pa. Commonwealth Ct. 541, 372 A.2d 35 (1977). In view of these findings, we agree that claimant is disqualified from benefits under Section 402(b) (1). See Nolte v. Unemployment Compensation Board of Review, 24 Pa. Commonwealth Ct. 541, 358 A.2d 114 (1976) (mere dissatisfaction with working conditions is not a necessitous and compelling reason to voluntarily terminate one’s employment).
Accordingly, we enter the following
Order
And Now, this 27th day of June, 1980, the order of the Unemployment Compensation Board of Review, dated May 3, 1978, denying unemployment compensation benefits to Helen Pozeynot, is hereby affirmed.